Title: To Thomas Jefferson from William Short, 14 June 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June the 14th. 1790

I received three days ago the first letters which have come to my hands from you since your arrival at New-York. That of the latest date was April 30th. It contained a copy of that of April 6th. together with the newspapers sent.
I delivered today to M. de Montmorin the letter of the President to the King, and another directed to him containing one of leave for you and of credence for me. I presented to him at the same time my commission as Chargé des affaires and explained it to him. I communicated to him also the copy of the letter to M. de la Luzerne which he desired I would allow him to retain. He received with pleasure the information of the Resolution respecting the foreign debt. For some time past there has been no danger of the minister’s disposing of their claims on the United States, for the reasons mentioned in some of my former letters which you must have received soon after the date of your last.—Mr. Necker has frequently spoken with me on this subject. He hopes that orders will be given to the bankers of the United States to pay into his hands the amount of the loan which they have made although unauthorized by Congress. I have taken care to keep him well informed of the dispositions which Congress have manifested at different times during the present session relative to the support of their credit. I called on him yesterday to communicate to him in person the resolution of which you inclosed me a copy. As I did not see him, I shall either call again to-morrow or send it to him.
Since the abolition of the gabelle I have renewed the subject of the importation of salted provisions with Mr. Necker. I inclose you a letter which Mr. Lambert the Controller general has written me relative thereto. It would be well perhaps if a beginning could be given to this business by the city of Paris contracting for certain supplies at a fixed price. I mentioned this to Mr. Necker and he seemed desirous that something of the sort should be done, but said it was necessary first to examine the subject under all its circumstances. I have no doubt of being able soon to put this  matter in a train which will be equally advantageous to the two countries.
The locks which you desire to be sent are already ordered. The workman says that three weeks will be necessary to complete them. They shall be forwarded without loss of time agreeably to your directions.
[The affair of our captives I fear will never be arranged in the present chanel.] You will recollect the little hope which you had of its success before your departure. As soon as I received the bills of exchange from Amsterdam I gave notice of it to the General of the Mathurins. But I have as yet had no information of any steps being taken by him: so that the affair remains now as when you left this place, except that the money has been received and lodged in the hands of Mr. Grand. I kept the bills some time in my possession agreeably to your wishes. But when the term of their payment arrived I sent them to Mr. Grand not thinking it safe to keep the money here. [Immediately on the receipt of your letter I wrote to the General of the Mathurins to let him know how much you had this affair at heart, and to beg he would inform me how it stood at present. He was gone into the country, but I suppose I shall hear from him in a few days.]
I shall employ Dupré to execute the medal you mention, after having consulted with the Abbé Barthelemi respecting those parts which are left undecided; and no time shall be lost in forwarding the business.
The committee of impositions, or at least a majority of them, are still for continuing the farm of tobacco nearly in its present condition. You will easily believe there are necessary inducements to this system when you learn that Dupont contrary to his well known uniform opinions, is one of the most zealous supporters of it. I have had several conversations with him on the subject as well as other members of the committee. They have had communication also of your letter to Count Vergennes on the subject.—The reasons with them for continuing the farm of tobacco is that the topographical situation of France renders it absolutely impossible to raise the present revenue on it by an impost. Importations would take place by land where it would be impossible to avoid smuggling—besides Lorraine and Alsace where considerable quantities are made, being now to be taken within the barriers of France would increase the cultivation of this article as it would not be subjected to the duties of importation. The southern provinces would do the same. They add that the object most to be desired is the abolition of the gabelle,  that in order to replace that tax they have been obliged so to augment the direct taxes as to render their collection difficult and even doubtful, that there is no other means of replacing the farm of tobacco but by augmenting still the direct taxes, and that therefore it is impossible at present to hazard so important a branch of the public income, which is raised for the most part on the rich, and in a manner imperceptible. You will easily concieve that the advantages which might be expected from extending their commerce with us, and of recieving raw in exchange for manufactured articles, being distant, have not their full weight with those whose fullest occupation is the search of present relief. It is impossible however that the commerce of this article should not be rendered free as soon as a fixed revenue shall have put government somewhat at its ease. This is the firm persuasion and wish of every member of the committee of impositions with whom I have spoken on the subject: insomuch that when they first began to deliberate on it, they were fully disposed to have immediately abolished the farm. The solicitude of Mr. Necker and the considerations mentioned above are the causes of their suspending it.
In several parts of France different bodies of gardes nationales have assembled in order to form a federation in support of the present constitution. They have in general been nothing more than a kind of patriotic feast, with a renewal of the civic oath (d’étre fideles à la loi, à la nation et au Roi) and an address of adhesion to the national assembly and their decrees. These assemblies have given rise to an idea in the Municipality of Paris to invite deputations from all the gardes nationales in the Kingdom, and from the several regiments of regular troops to assemble at Paris on the anniversary of the taking of the bastille (14th. July). This idea has been presented by the municipality to the national assembly, and a decree has been accordingly passed regulating the mode of deputation. The marine, marechals of France and other general officers have been added: and it is supposed the whole will be between ten and twelve thousand. The King and national assembly are to be present. What is to be the object of this meeting, and what its event is uncertain. The proposers of the plan have certainly no bad intentions: but it is suspected that the original movers of it are those who are considered as the leading members of a popular faction in the assembly. Their party being now evidently the weakest, they will endeavour to strength it by external support. Their plan is believed to be to render the deputations of the gardes nationales who shall assemble here, a deliberating body, for the purpose or pretext of ratifying  the constitution or of petitioning against certain parts of it, and of proposing others with a resolution not to separate until their petition shall be granted. These are at present the well grounded suspicions of the designs of a few of the demagogues of the assembly. In the present effervescence of the times it is impossible to calculate what will be the effect produced by this meeting, and serious apprehensions of ill are entertained by those who are best informed.
On the news of Dr. Franklin’s death being received here the national assembly decreed that they would go in mourning for three days, and that their President should write to Congress to notify to them the part they take in the melancholy event. A kind of enthusiasm has spread also through the different parts of the capital—different societies and bodies have shewn their adhesion to the sentiments of the national assembly in different ways.
The King and Royal family are now at St. Cloud, and if we may judge of the effect which this circumstance has produced on the minds of the Aristocratical party we may conclude that they consider it as a proof that he is determined to give no opposition to the constitution. He has besides issued a proclamation censuring severely the conduct of those who continue their opposition and enjoining all to wear its badge, the national cockade, as he does it himself. He has given orders also to the Herald’s office to receive no longer the genealogical titles which were formerly necessary to enable a person to be presented at court. Under these circumstances of good humour, between the court and the national assembly the civil list has been settled. They referred the sum entirely to the King who proposed twenty-five millions ⅌ ann. and to secure to the Queen in the case of her surviving him, a dower of four millions ⅌ ann. This was adopted unanimously. I am with most perfect respect & esteem, Dear Sir, Your most obedient & most humble Servant,

W Short

